Citation Nr: 1424527	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  04-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a bilateral eye disability, to include blepharitis.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1998.  He received the Joint Service Commendation Medal.
This matter initially came before the Board of Veterans' Appeals (Board) from an August 2002 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Washington, DC.  In that decision, the RO denied entitlement to service connection for a bilateral eye disability.  The RO in Fort Harrison, Montana currently has jurisdiction over the Veteran's claim.

The Veteran testified before a Veterans Law Judge (VLJ) at a September 2005 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.  That VLJ has retired and is unable to participate in any further adjudication.

In January 2007, February 2010, August 2011, and March 2013 the Board remanded this matter for further development and to schedule the Veteran for a new Board hearing before a VLJ.

The Veteran testified before the undersigned at a June 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with the record.

In December 2013, the Board again remanded this matter for further development.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Blepharitis had its onset in service.




CONCLUSION OF LAW

Blepharitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As the Board is granting the claim of service connection for a bilateral eye disability, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a February 2014 VA examination report includes a diagnosis of blepharitis.  Service treatment records indicate that the Veteran was treated for eye problems on numerous occasions in service.  For example, he was treated for blepharitis in August 1981.  Thus, current blepharitis and in-service blepharitis has been demonstrated.

The only medical opinion as to whether the current blepharitis had its onset in service is that of the physician who conducted the February 2014 VA examination.  The examiner opined that although it was not likely ("less likely as not") that the blepharitis was related to service because there was no evidence that military service caused or exacerbated the blepharitis and some people are more prone to getting blepharitis (such as the Veteran), the blepharitis nonetheless "had its onset in service." 

While the examiner who provided the February 2014 opinion did not provide any detailed rationale, the examiner nonetheless concluded that based upon examination of the Veteran and a review of his medical records and reported history, his current blepharitis had its onset in service.  There are no medical opinions contrary to that of the February 2014 opinion with respect to whether the current blepharitis had its onset in service.

As to other eye conditions, the examiner also diagnosed ocular hypertension.  As noted by the March 2010 VA examination, this is congenital in nature.  It is not a disease by itself as indicated by the March 2010 VA examiner.  Ocular hypertension is a term that is used to describe individuals who should be observed more closely than the general population for the onset of glaucoma.  See http://www.emedicinehealth.com/ocular_hypertension/article_em.htm#ocular_hypertension_overview .  Glaucoma was not identified on examination and service connection is not for application.  An astigmatism (refractive error) was also identified and this is a not an injury or disease for VA compensation purposes.  See 38 C.F.R. § 3.303 (2013).  Cataracts were age-related and not associated with service and conjunctivitis was noted in service, but not active on examinations following active duty.  
 
In sum, the preponderance of the evidence reflects that the Veteran has current blepharitis and that this disability had its onset in service.  In light of the February 2014 opinion and the fact that blepharitis was diagnosed in service and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed blepharitis have been met.  Hence, service connection for that disability is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for blepharitis is granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


